Exhibit 10.22

 

Execution version

 

EIGHTEENTH AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

 

THIS EIGHTEENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN
AND SECURITY AGREEMENT (this “Eighteenth Amendment”) is entered effective
February 8, 2019 by and among AIR INDUSTRIES MACHINING, CORP. (as successor by
merger with Gales Industries Acquisition Corp., Inc.) (“Air”), a corporation
organized under the laws of the State of New York, NASSAU TOOL WORKS, INC.
(formerly known as NTW Operating Inc.) (“Nassau”), a corporation organized under
the laws of the State of New York, EUR-PAC CORPORATION (“EUR-PAC”), a
corporation organized under the laws of the State of Connecticut, ELECTRONIC
CONNECTION CORPORATION (“ECC”), a corporation organized under the laws of the
State of Connecticut, and THE STERLING ENGINEERING CORPORATION (“STERLING”), a
corporation organized under the laws of the State of Connecticut, (“Sterling,”
and collectively with Air, Nassau, EUR-PAC and ECC, the “Borrower”), AIR
INDUSTRIES GROUP (as successor by merger with Air Industries Group, Inc. f/k/a
Gales Industries Incorporated, a Delaware corporation)(“AIR GROUP”) a
corporation organized under the laws of the State of Nevada and AIR REALTY
GROUP, LLC, (“REALTY”), a limited liability company organized under the laws of
the State of Connecticut, (REALTY collectively with AIR GROUP, “Guarantor”),
(collectively, Borrower and Guarantor, each an “Obligor”), and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), the various financial institutions named therein
or which hereafter become a party thereto, (together with PNC, collectively,
“Lenders”) and PNC as agent for Lenders (in such capacity, “Agent”).

 

RECITALS

 

WHEREAS, Obligor and PNC entered into a certain Amended and Restated Revolving
Credit, Term Loan and Security Agreement dated June 27, 2013 (which has been, is
being and may be further amended, replaced, restated, modified and/or extended,
the “Loan Agreement”);

 

WHEREAS, Obligor and PNC have agreed to modify the terms of the Loan Agreement
as set forth in this Eighteenth Amendment.

 

WHEREAS, on December 31, 2018 the parties executed a certain Seventeenth
Amendment with respect to the Loan Agreement, pursuant to which the Minimum
EBITDA covenant set forth in Section 6.5 of the Loan Agreement was to be
determined by Agent and documented after the closing of the Seventeenth
Amendment.

 

NOW, THEREFORE, in consideration of PNC’s continued extension of credit and the
agreements contained herein, the parties agree as follows:

 

 

 

 

AGREEMENT

 

1)ACKNOWLEDGMENT OF BALANCE. Obligor acknowledges that the most recent statement
of account sent to Obligor with respect to the Obligations is correct.

 

2)MODIFICATIONS. The Loan Agreement be and hereby is modified as follows:

 

(a)The following definition is hereby amended and restated or added to Section
1.2 of the Loan Agreement to read as follows:

 

“Eighteenth Amendment Closing Date” shall mean Febuary 8, 2019.

 

(b)Section 6.5 is hereby amended to read as follows:

 

Minimum EBITDA. Maintain EBITDA of not less than (i) $1,500,000 for the
twelve-month period ending December 31, 2018, (ii) $655,000 for the three-month
period ending March 31, 2019, (iii) $1,860,000 for the six-month period ending
June 30, 2019 and (iv) $3,110,000 for the nine-month period ending September 30,
2019.

 

3)GUARANTOR’S RATIFICATION. (A) AIR GROUP hereby reaffirms its continuing
obligations under the terms of that certain Guaranty and Suretyship Agreement
dated August 24, 2007 executed by Air Industries Group, Inc. f/k/a Gales
Industries Incorporated, a Delaware corporation, and (B) Air Realty Group, LLC,
a Connecticut limited liability company, hereby reaffirms its continuing
obligations under the terms of that certain Continuing Unlimited Guaranty dated
March 9, 2015 (collectively, the “Guaranty”), and each acknowledges that (i) it
has read this Eighteenth Amendment, (ii) the Obligations under the Loan
Agreement are secured by the Guaranty, and (iii) they make such reaffirmation
with full knowledge of the terms thereof.

 

4)ACKNOWLEDGMENTS. Obligor acknowledges and represents that:

 

(A)the Loan Agreement and Other Documents, as amended hereby, are in full force
and effect without any defense, claim, counterclaim, right or claim of set-off;

 

(B)to the best of its knowledge, no default by the Agent or Lenders in the
performance of their duties under the Loan Agreement or the Other Documents has
occurred;

 

(C)all representations and warranties of each Obligor contained herein, in the
Loan Agreement and in the Other Documents are true and correct in all material
respects as of this date, except for any representation or warranty that
specifically refers to an earlier date;

 

(D)Obligor has taken all necessary action to authorize the execution and
delivery of this Eighteenth Amendment; and

 

(E)this Eighteenth Amendment is a modification of an existing obligation and is
not a novation.

 

2

 

 

5)CONDITIONS. As conditions to the effectiveness of any of the modifications,
consents, or waivers contained herein, all of the following shall be satisfied:

 

(A)Obligor shall provide the Agent with this Eighteenth Amendment, properly
executed on the Eighteenth Amendment Closing Date;

 

(B)Obligor shall pay all legal fees incurred by the Agent in entering into this
Eighteenth Amendment to Wilentz, Goldman & Spitzer, P.A. on the Eighteenth
Amendment Closing Date; and

 

(C)Obligor shall pay all other fees and costs incurred by the Agent in entering
into this Eighteenth Amendment on the Eighteenth Amendment Closing Date.

 

6)MISCELLANEOUS. This Eighteenth Amendment shall be construed in accordance with
and governed by the laws of the State of New York, without reference to that
state’s conflicts of law principles. This Eighteenth Amendment, the Loan
Agreement and the Other Documents constitute the sole agreement of the parties
with respect to the subject matter thereof and supersede all oral negotiations
and prior writings with respect to the subject matter thereof. No amendment of
this Eighteenth Amendment, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto. The illegality, unenforceability or inconsistency of any provision of
this Eighteenth Amendment shall not in any way affect or impair the legality,
enforceability or consistency of the remaining provisions of this Eighteenth
Amendment, the Loan Agreement or the Other Documents. This Eighteenth Amendment,
the Loan Agreement and the Other Documents are intended to be consistent.
However, in the event of any inconsistencies among this Eighteenth Amendment,
the Loan Agreement and/or any of the Other Documents, the terms of this
Eighteenth Amendment, then the Loan Agreement, shall control. This Eighteenth
Amendment may be executed in any number of counterparts and by the different
parties on separate counterparts. Each such counterpart shall be deemed an
original, but all such counterparts shall together constitute one and the same
agreement.

 

7)DEFINITIONS. The terms used herein and not otherwise defined or modified
herein shall have the meanings ascribed to them in the Loan Agreement. The terms
used herein and not otherwise defined or modified herein or defined in the Loan
Agreement shall have the meanings ascribed to them by the Uniform Commercial
Code as enacted in State of New York.

 

(SIGNATURES ON NEXT PAGE)

 

3

 

 

IN WITNESS WHEREOF, the undersigned have signed and sealed this Eighteenth
Amendment the day and year above written.

 

ATTEST:   AIR INDUSTRIES MACHINING. CORP.         By: /s/ MICHAEL RECCA    By:
/s/ LUCIANO MELLUZZO   Name:  MICHAEL RECCA     Name:  LUCIANO MELLUZZO   Title:
Chief Financial Officer     Title: Chief Executive Officer               ATTEST:
  NASSAU TOOL WORKS, INC.
(formerly known as NTW Operating Inc.)         By: /s/ MICHAEL RECCA    By: /s/
LUCIANO MELLUZZO   Name:  MICHAEL RECCA     Name:  LUCIANO MELLUZZO   Title:
Chief Financial Officer     Title: Chief Executive Officer               ATTEST:
  EUR-PAC CORPORATION         By: /s/ MICHAEL RECCA    By: /s/ LUCIANO MELLUZZO
  Name:  MICHAEL RECCA     Name:  LUCIANO MELLUZZO   Title: Chief Financial
Officer     Title: Chief Executive Officer               ATTEST:   ELECTRONIC
CONNECTION CORPORATION         By: /s/ MICHAEL RECCA    By: /s/ LUCIANO MELLUZZO
  Name:  MICHAEL RECCA     Name:  LUCIANO MELLUZZO   Title: Chief Financial
Officer     Title: Chief Executive Officer               ATTEST:   THE STERLING
ENGINEERING CORPORATION         By: /s/ MICHAEL RECCA    By: /s/ LUCIANO
MELLUZZO   Name:  MICHAEL RECCA     Name:  LUCIANO MELLUZZO   Title: Chief
Financial Officer     Title: Chief Executive Officer

 

(SIGNATURE PAGE TO EIGHTEENTH AMENDMENT —
CONTINUED ON NEXT PAGE)

 

4

 

 

ATTEST:   AIR INDUSTRIES GROUP         By: /s/ MICHAEL RECCA    By: /s/ LUCIANO
MELLUZZO   Name:  MICHAEL RECCA     Name:  LUCIANO MELLUZZO   Title: Chief
Financial Officer     Title: Chief Executive Officer               ATTEST:   AIR
REALITY GROUP, LLC         By: /s/ MICHAEL RECCA    By: /s/ LUCIANO MELLUZZO  
Name:  MICHAEL RECCA     Name:  LUCIANO MELLUZZO   Title: Chief Financial
Officer     Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(SIGNATURE PAGE TO EIGHTEENTH AMENDMENT —
CONTINUED ON NEXT PAGE)

 

5

 

 

  PNC BANK, NATIONAL ASSOCIATION   Lender and as Agent         By: /s/ VICTOR
ALARCON      Name:  VICTOR ALARCON     Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

(END OF SIGNATURE PAGES TO EIGHTEENTH AMENDMENT)

 

 

6

 

